DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-12, there is no teaching or suggestion in the art of record disclosing a method of fabricating a semiconductor device comprising the combination of steps of claim 1, wherein the first etching-back process removes different amounts of the first layer in the first trench and in the second trench, and wherein the metal-removing process removes different amounts of metal-containing material in the first trench and in the second trench.  Therefore, independent claim 1 is deemed allowable along with its dependent claims 2-12.
Regarding claims 13-18, there is no teaching or suggestion in the art of record disclosing a method of fabricating a semiconductor device comprising the combination of steps of claim 13, wherein the etching back process etches different amounts of the first layer in the first opening and the second opening, and the partially removing process removes different amounts of the WF metal in the first opening and the second 
Regarding claims 19-20, there is no teaching or suggestion in the art of record disclosing a method of fabricating a semiconductor device comprising the combination of steps of claim 19, wherein the first etch-back process removes different amounts of the first layer in the first recess and the second recess, and wherein the second etch-back process removes the first layer and the second layer in the first recess while the first layer and the second layer in the second recess are protected by the protective mask.  Therefore, independent claim 19 is deemed allowable along with its dependent claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        2/26/22